tcmemo_2010_287 united_states tax_court michael c winter and lauren winter petitioners v commissioner of internal revenue respondent docket no filed date john b beery joseph m laub and john j scharkey iii for petitioners kathleen c schlenzig for respondent memorandum findings_of_fact and opinion holmes judge michael winter owned stock in the bank where he worked the bank paid him a large bonus in but then fired him and demanded part of the bonus back on hi sec_2002 return winter reported the full amount of his bonus and his share of the bank’s income and deductions--not as those items were reported by the bank but from his own estimates the parties argued mostly about the consequences of winter’s failure to report his income from the bank consistently with its return and about the taxability of his bonus in the year he received it i would have held that the court lacks jurisdiction over these questions but my colleagues in a reviewed opinion assured me the parties and the rest of the audience for our opinions that we did have jurisdiction in winter v commissioner t c winter i retreating back into my role as the trial judge in the case and resuming our customary habit of using the first person plural we now decide all the remaining issues in the case winter i laid out the facts in detail and we assume familiarity with them the key fact was that winter failed to report his income from builders financial_corporation bfc consistently with the schedule_k-1 shareholder’s share of income credits deductions that bfc prepared for him winter claims he never got the k-1 and instead used bfc’s published regulatory statements to calculate his passthrough income using these numbers winter calculated his share of bfc’s income to be a dollar_figure million loss instead of the dollar_figure gain bfc reported winter faults bfc’s tax_return for deducting only a portion of his prepaid bonus in the commissioner also asserted that winter failed to report some dividend interest and gambling income winter has since conceded those adjustments yet another dispute arises from an issue not even mentioned in the notice of deficiency--the taxability of the bonus payment winter doesn’t deny he received a w-2 showing compensation of dollar_figure and he did report this entire amount on his return but now he claims that he didn’t have to finally the commissioner questions the deductibility of winter’s pro-rata share of bfc’s charitable_contributions and says winter should pay an accuracy-related_penalty there are thus four substantive issues how should winter have reported his proportionate share of bfc’s income or loss and did bfc report the amount correctly was the unearned portion of his bonus income in can he take a charitable-contribution deduction for his share of bfc’s donations and is he liable for an accuracy-related_penalty winter expressly conceded dollar_figure in dividend and gambling income but the notice_of_deficiency also included an adjustment for dollar_figure in unreported interest_income that isn’t specifically addressed by either party though winter disputed the entire amount of the deficiency in his petition he didn’t pursue this issue on brief and we therefore deem it conceded see rule e and 92_tc_661 this rule reference like all rule references in this opinion is to the tax_court rules_of_practice and procedure all section references are to the internal_revenue_code unless otherwise noted winter was a resident of illinois when he filed his petition and the parties submitted the case for decision under rule i winter’s passthrough income discussion our first puzzle is whether it was wrong for winter to report a passthrough loss on his return instead of reporting the passthrough income shown on his k-1 one large difference between winter’s and bfc’s reporting--and the only one the parties focus on here--is the treatment of the dollar_figure million prepayment of winter’s five-year dollar_figure million bonus that bfc made in because bfc is a passthrough corporation deciding how it should have treated the bonus will tell us how winter should have reported it the major disputes are about the payment’s proper characterization and the timing of its deduction no one disputes that bfc properly deducted about dollar_figure million of the s_corporations used to be subject_to tefra the tax equity and fiscal responsibility act of publaw_97_248 96_stat_324 one part of which governs the tax treatment and audit procedures for most partnerships tefra secs 96_stat_648 in an effort to promote consistent reporting among shareholders tefra originally required taxpayers to challenge s corporations’ taxes in a single corporation-level proceeding in however congress repealed this part of tefra small_business job protection act of publaw_104_188 sec c 110_stat_1781 and shareholders like winter may now challenge their s corporation’s tax_return in individual proceedings like this one bonus in 2002--the portion that winter earned that year see sec_162 sec_1_162-9 income_tax regs but winter claims bfc as a cash-basis taxpayer should also have deducted another dollar_figure million the part of the bonus that bfc prepaid winter claims that bfc had authority to deduct this disputed portion in under either sec_461 as a contested liability because the payment resembled severance or under sec_162 as an ordinary and necessary business_expense the commissioner disagrees a does sec_461 apply unless the code explicitly allows a taxpayer to make an election each of his expenses has a proper year for its deduction crisp v commissioner tcmemo_1989_668 it is intrinsic to our system of annual accounting that each item_of_income and expense has a singular correct treatment under a taxpayer’s chosen method_of_accounting see also sec_1 a - b income_tax regs listing code sections that allow a taxpayer to elect timing of certain deductions sec_461 states the general rule--a deduction is to be taken in the proper taxable_year under the method_of_accounting used in computing taxable_income --and the remaining subsections create sec_461 applies to both cash-basis and accrual- method taxpayers barnette v commissioner tcmemo_1992_371 citing 70_tc_52 n affd 41_f3d_667 11th cir various exceptions or qualifications so we know at the outset that if any of the latter subsections applies its specific rule will trump sec_461’s general one see pilaria v commissioner tcmemo_2002_230 citing 365_us_753 one of the exceptions is sec_461 which applies to contested_liabilities the commissioner’s main argument on this issue is that winter’s prepaid bonus wasn’t contested and therefore sec_461 doesn’t apply so we must first decide if the disputed portion of the bonus was contested if it was we have to follow sec_461’s timing rules if not we have to revert to sec_461 and analyze the timing of the deduction under bfc’s accounting_method the code doesn’t say when we should look to see if a contest exists but the commissioner argues the right time to look to see if a contest exists is the time when the payment was made because bfc paid winter when both parties were happy with each other the commissioner argues there was no contested liability under sec_461 without more this would be a plausible reading of the statute but an example in the regulation points in exactly the opposite direction example o corporation receives a large shipment of typewriter ribbons from s company on date which o pays for in full on date subsequent to their receipt several of the ribbons prove defective because of inferior materials used by the manufacturer on date o orally notifies s and demands refund of the full purchase_price of the ribbons after negotiations prove futile and a written demand is rejected by s o institutes an action for the full purchase_price for purposes of paragraph a i of this section s has asserted a liability against o which o contests on date o deducts the contested amount for sec_1_461-2 income_tax regs this example forces us to reject the commissioner’s contention that the contest had to exist when bfc paid winter we think instead that it makes more sense to look at whether a contest existed at the end of the tax_year we infer this from the regulation which says a contest under sec_461 means a ny contest which would prevent accrual of a liability under sec_461 sec_1 b income_tax regs if a liability isn’t contested at the end of the tax_year then the taxpayer can use the ordinary deduction-timing rules of sec_461 if it is he cannot the relevant regulations also say there is a contest when there is a bona_fide dispute as to the proper evaluation of the law or the facts necessary to determine the existence or correctness of the amount of an asserted_liability sec_1 b income_tax regs although beginning a lawsuit is sufficient to establish a contest it isn’t necessary--an affirmative act denying the validity of the liability is sufficient id it isn’t even necessary that the objection be in writing id although bfc didn’t sue winter until we find that bfc’s date notice of termination for cause suffices to mark the start of a contest as in the regulation’s example bfc paid without complaint but later decided to demand partial repayment from the example we know a contest begins on the date the payor notifies the payee of its discontent bfc’s letter was sent in date before the close of the tax_year we also find that bfc’s later demand for repayment sent in date proves that the contest continued to exist at the end of the tax_year we therefore must look to sec_461 b contested_liabilities sec_461 allows a deduction for a contested liability in the year paid if the following conditions are met the taxpayer contests an asserted_liability the taxpayer transfers money or other_property to provide for the satisfaction of the asserted_liability the contest with respect to the asserted_liability exists after the time of the transfer and but for the fact that the asserted_liability is contested a deduction would be allowed for the taxable_year of the transfer determined after application of subsection h the commissioner argues that not one of these elements is met he says that because bfc paid winter voluntarily and did not contest the amount at the time of the payment bfc did not contest an asserted_liability or transfer money to provide for the satisfaction of the asserted_liability he even reads the third element to say the contest had to exist at the time bfc made the payment the commissioner finally says the deduction fails the fourth element because the deduction doesn’t pass the economic-performance test of subsection h we’ll look at the elements in order taypayer contests an asserted_liability the first element requires us to decide if there was a contest and if there was an asserted_liability we’ve already found that a contest did exist and turn immediately to figure out if there was an asserted_liability an asserted_liability under sec_461 is an item with respect to which but for the existence of any contest in respect of such item a deduction would be allowable under an accrual_method of accounting sec_1_461-2 income_tax regs emphasis added for these purposes we assume the contest away--that is we assume bfc fired winter without cause and winter gets to keep the money--and we pretend that bfc uses the accrual_method of accounting we then ask if in those circumstances bfc should have deducted the entire amount in this brings us to an important characterization question and one of the main disagreements what did bfc actually pay for with the disputed portion of the bonus if bfc fired winter without cause winter says the characterization of the payment morphed when he got the boot--it was no longer a prepayment for future services but compensation_for his early dismissal--a sort of severance or contract-termination payment the commissioner doesn’t disagree that severance would be deductible but instead argues that the payment’s characterization didn’t change from earlier in the year--that it was still for services to be rendered in the future the commissioner then reasons that bfc can’t deduct the disputed portion in because winter did not actually render the services for the disputed portion in that year see sec_162 winter argues that this reading forbids bfc from ever deducting the disputed portion because after termination he would no longer provide services under the contract that would mean he argues that he would necessarily have performed all the services the contract required of him in if true the payment would still be fully deductible we agree with winter that were it not for bfc’s attempt to claw it back the disputed portion of the bonus would be a separation payment or severance we have said that severance is paid_by an employer as compensation_for termination of the employer-employee relationship 122_tc_396 the employment agreement states that it was meant to memorialize among other things the financial details relating to any decision that either executive or employer might ever make to terminate this agreement and sec_4 of the employment agreement entitles winter to receive the entire bonus if he is prematurely terminated without cause the commissioner counters that there’s simply no basis for the recharacterization we disagree circumstances surrounding a payment can change its character see 323_f2d_480 5th cir affg tcmemo_1962_41 and according to the employment agreement while winter was employed he earned a right to the bonus on a daily basis as he provided services--the dollar_figure million winter earned that way was deducted without question liability for the disputed portion however arose from another clause of the employment agreement-- it’s winter’s remedy for premature termination without cause we therefore agree with winter that his entitlement to the money remember we’re assuming the contest away arose out of this provision of the contract and in the absence of a contest was separation pay similar to severance winter does note that the unpaid portion of the bonus would not be deductible in if he had not been fired we agree bfc was a cash-basis taxpayer see sec_1_461-1 income_tax regs and could not have deducted the unearned portion because of sec_1_461-4 income_tax regs requiring economic_performance and possibly because bfc and winter were related_taxpayers see sec_267 in the alternative if bfc paid winter for services as the commissioner contends we also agree with winter that he provided all the services required under the contract by the end of and economic_performance therefore still occurred during that year see sec_461 winter is correct that the commissioner’s position would leave bfc with no other year in which to deduct the disputed portion the commissioner denies continued severance is generally deductible in the year it’s paid see sec_1_162-10 income_tax regs allowing a deduction for a mounts paid_or_accrued within the taxable_year for dismissal wages moser v commissioner tcmemo_1989_142 it also is clear to us that the severance benefit constituted ‘dismissal wages’ contemplated under the regulation affd 914_f2d_1040 8th cir but returning to the first element of sec_461 we must determine the proper year of deduction if bfc was an accrual-method taxpayer sec_461 and an accompanying regulation answer this question--using the accrual_method items generally can’t be deducted until all events that establish the existence of the liability have happened the amount of the liability can be determined with reasonable accuracy and economic_performance has occurred sec_5 continued this but doesn’t suggest any rationale to a deduction for the unearned portion of the bonus in any year other than it is possible as the commissioner suggests in a footnote to his final reply brief that the bonus would stumble on the requirement that compensation be reasonable if the entire bonus never lost its character as a payment for services see sec_1_162-9 income_tax regs but raising new grounds for disallowance in a footnote in a reply brief is hardly sufficient notice to winter to contest the issue see eg tabrezi v commissioner tcmemo_2006_61 finding the irs could not win on a new_matter raised in a posttrial brief without sufficient supporting evidence we also note that the reasonableness determination must take into account the circumstances at the time the contract is made rather than when it is questioned sec_1_162-7 income_tax regs and the commissioner doesn’t challenge the reasonableness of winter’s compensation from the perspective of the time he began work but only from the perspective of when bfc fired him a i income_tax regs this analysis is sometimes called the all-events test 133_tc_136 assuming the dispute was resolved in winter’s favor the first two prerequisites for deducting a liability in under the accrual_method would be met--all events establishing bfc’s liability would have happened and bfc would owe winter the entire bonus of dollar_figure million but the commissioner argues that the hypothetical runs afoul of the third requirement--he says economic_performance for the disputed portion didn’t occur in because winter performed only one-fifth of the total services that year the commissioner may be right if the liability of the taxpayer arises out of the providing of services to the taxpayer by another person sec_461 in which case economic_performance occurs as the services are provided but in the counterfactual world the regulation tells us to explore bfc’s liability didn’t arise from winter’s actual work but from bfc’s premature termination of his employment the statute of course the employment agreement existed in the first place to govern winter’s employment by bfc and so in a very broad sense the disputed portion could be construed as arising from the provision of services we don’t read sec_461 this way however particularly because regulations distinguishing claims--such as workers compensation--would be swallowed by such an expansive reading sec_1_461-4 income_tax regs we avoid justice jackson’s winding trail of remote and multiple causations lykes v united_states continued doesn’t say when economic_performance occurs for a severance payment so we turn to the regulations the regulations set out several categories of claims and establish what constitutes economic_performance for each see sec_1_461-4 income_tax regs we don’t think the applicable regulation is sec_1_461-4 income_tax regs which covers liabilities arising from a breach of contract if bfc made the payment to winter in satisfaction of the contract it wasn’t in breach so we turn to sec_1_461-4’s catchall provision which says economic_performance occurs when payment is made to the creditor sec_1_461-4 income_tax regs we therefore find that economic_performance related to the disputed portion of the bonus occurred when bfc made the payment to winter and bfc would therefore be able to deduct the paid portion of the bonus in under the accrual_method of accounting this in turn means that the disputed portion was an asserted_liability and the payment therefore meets the first element of sec_461 continued u s jackson j dissenting positing that looking too far back in a causal chain could lead one to suppose attorney’s fees for effecting a gift actually sprang from the taxpayer’s decision to have children because if the taxpayer didn’t have children there wouldn’t have been a gift not that it would make a difference--the time for economic_performance in the breach-of-contract regulation is the same sec_1_461-4 income_tax regs economic_performance occurs as payment is made to the person to which the liability is owed taxpayer transfers money to satisfy asserted_liability the commissioner also asserts that winter can’t show he meets the second element of the test--a transfer of money to satisfy an asserted_liability he does not argue of course that bfc didn’t transfer money to winter but he does argue that it could not have been a transfer to satisfy an asserted_liability because no liability was asserted at the time of transfer but remember the example we discussed above the taxpayer in that example had paid a bill without complaint and only later disputed the quality of the merchandise and demanded a refund sec_1_461-2 income_tax regs this example shows that sec_461 can apply when the taxpayer seeks to recover money transferred before the dispute began the commissioner also makes much of the fact that bfc paid winter before it had to and says that that means there was no real liability at the time it’s true that cash-basis taxpayers often can’t deduct voluntarily prepaid business_expenses because it’s not ordinary and necessary in business to pay for things before one has to see sec_162 679_f2d_159 9th cir affg 76_tc_789 but liability in this context means asserted the ninth circuit noted in 679_f2d_159 9th cir affg 76_tc_789 that there are two principal exceptions to the general_rule that a cash-basis taxpayer can’t deduct a prepaid continued liability and we have already found that bfc’s bonus expense was an asserted_liability within the regulation’s definition of that term see sec_1_461-2 income_tax regs contest exists after the time of the transfer the third element is easily met the plain language of the statute says that the contest must exist after the time of the transfer the regulations clarify that for a contest to exist after a transfer such contest must be pursued subsequent to such time thus the contest must have been neither settled nor abandoned at the time of the transfer sec_1_461-2 income_tax regs the contest had not even begun at the time bfc paid winter so it’s clear that the payment didn’t settle the dispute and bfc pursued the contest in late and into showing that its claim wasn’t abandoned at the end of we therefore find winter satisfies this element continued expense in the year paid one of those exceptions is when an entity has a compelling business reason for prepaying id pincite the record here establishes that the bonus was prepaid to help winter with a tax bill that arose from his exercise of the stock_options that made him more than a quarter-owner of bfc bfc’s desire to have its chief_executive_officer own a significant chunk of its equity may qualify as a compelling business reason though we don’t need to decide the issue but for the contest a deduction would be allowed after application of subsection h sec_461 requires that the contested payment would otherwise be deductible after application of subsection h subsection h says a liability is not incurred until the time when economic_performance with respect to such item occurs we have already found that economic_performance occurred when bfc paid winter see supra pt i b this brings us to the last requirement that t he existence of the contest with respect to an asserted_liability must prevent without regard to sec_461 and be the only factor preventing a deduction for the taxable_year of the transfer sec_1_461-2 income_tax regs so we now have to consider a different hypothetical--if there wasn’t a contest and winter was able to keep the entire bonus would bfc be able to deduct the disputed portion in as a cash-basis taxpayer we already determined that the payment in this hypothetical would be for severance and that severance is a deductible expense but we must look again at timing once correctly stated the question is easy to answer a cash-basis taxpayer has to deduct the payment in the year it makes the payment sec_1_446-1 sec_1_461-1 income the statute allows for exceptions provided in regulations prescribed by the secretary sec_461 but winter doesn’t bring any relevant exceptions to our attention nor can we find any_tax regs there are of course some limits as to which expenses can be deducted currently ordinary expenses and which have to be capitalized capital expenditures dollar_figure see 224_f3d_874 8th cir citing 383_us_687 affg in part revg in part 112_tc_89 an expenditure must be capitalized and not deducted if it creates an asset with a useful_life extending substantially beyond the close of the taxable_year sec_1_461-1 income_tax regs these rules embody the general goal of the timing rules-- to match expenses with the revenues of the taxable_period to which they are properly attributable thereby resulting in a more accurate calculation of net_income for tax purposes 503_us_79 severance is as a general_rule immediately deductible revrul_94_77 1994_2_cb_19 the indopco decision does not affect the treatment of severance payments made by a taxpayer to its employees as business_expenses which are generally deductible under sec_162 and sec_1_162-10 but we must capitalization lets a taxpayer recover the costs of a separate asset whose life extends beyond a single tax_year in the case of an intangible asset such as prepaid compensation a taxpayer should create an asset on his books and deduct a portion of the cost each year over the life of the related asset this process smoothes out his income stream and more appropriately matches expenses to the related_income see 503_us_79 also ask if the payment of the disputed portion of the bonus created an asset with a useful_life extending substantially beyond the close of the taxable_year sec_1_461-1 income_tax regs if winter remained employed by bfc the prepayment would serve bfc in the production_of_income for several years and the commissioner is correct that bfc would be required to create an intangible asset to amortize over the life of the contract see 78_tc_943 but when bfc fired winter it forfeited any future benefit it might have otherwise received because winter would no longer work for bfc the payment had no remaining value to the bank and became an immediate lossdollar_figure we therefore find that but for the contest bfc could have deducted the disputed portion in as a cash-basis taxpayer overall then the disputed it’s possible that the employment agreement would benefit bfc beyond via two restrictive covenants--a confidentiality and loyalty clause and a one-year covenant_not_to_compete following winter’s termination see eg becker v commissioner tcmemo_2006_264 but it’s not clear from the contract what portion if any of winter’s compensation was in consideration for these covenants or if the covenants offer more than an incidental benefit see indopco u s pincite t he mere presence of an incidental future benefit--‘some future aspect’--may not warrant capitalization both parties implicitly value them at zero the commissioner argues that bfc properly deducted the first dollar_figure million in because winter had provided one-fifth of the total services--this can only be true if none of the dollar_figure million is allocated to the covenants winter also ignores the covenants by arguing that the full payment should be deducted in as part compensation and part severance this isn’t a jurisdictional argument so we won’t make an argument for the parties that they do not make for themselves portion satisfies all four elements of sec_461 and we hold that the entire dollar_figure million was deductible by bfc in dollar_figure ii taxability of the bonus to winter in winter was not only a shareholder of bfc but also an employee when he filed hi sec_2002 return he reported his entire prepaid bonus as taxable employee income which was consistent with the w-2 which bfc sent to him but winter now claims only a portion of the bonus should be taxable in either because it was really a loan and not income or if it was income he did not have unrestricted access to it and so should not be taxed on it until some later year a was the bonus payment a loan to winter winter claims that the unearned portion of his bonus should not be included in hi sec_2002 gross_income because it was a loan both parties agree that loan proceeds are generally not included in the borrower’s gross_income when a taxpayer receives a loan he incurs an obligation to repay that loan at some future this deduction however seems to resolve about half of the inconsistent-reporting discrepancy winter and the bank were about dollar_figure million apart on their estimates of hi sec_2002 passthrough income resolving the disputed portion of the bonus payment appears to account for about dollar_figure million of the difference the dollar_figure million disputed deduction times winter’s share of percent plus any computational adjustments that may follow winter however doesn’t challenge any other items on bfc’s return--and without a challenge their treatment on bfc’s tax_return is binding on him see rule e and petzoldt t c pincite date because of this obligation the loan proceeds do not qualify as income to the taxpayer when he fulfills the obligation the repayment of the loan likewise has no effect on his tax_liability 461_us_300 winter points out that under certain circumstances outlined in his employment contract he would be required to repay some of the bonus this potential repayment obligation he claims makes the unearned portion of the bonus a loan the commissioner argues that winter must include the entire bonus paid in his income because it was not a loan but a payment for personal services subject_to a conditional obligation to repay see eg 88_tc_604 affd without published opinion 855_f2d_855 8th cir and even though we found the disputed portion to be severance that would likewise be includable in winter’ sec_2002 income if it isn’t a loan see 52_tc_470 affd 425_f2d_737 3d cir sec_1 a income_tax regs winter argues that his case is like dennis v commissioner tcmemo_1997_275 and gales v commissioner tcmemo_1999_ in dennis the taxpayer was an insurance agent who received advance sales commissions under his employment contract dennis could take a monthly draw against future commission income he was personally liable for the advances which were payable to the employer on demand although he had complete control_over the money he received he didn’t include any of it in his income for tax purposes the employer kept records of all advances and charged dennis an administrative fee each month we found that dennis had a bona_fide obligation to make repayments and classified his advance commission as loans not includable in his gross_income gales also was an insurance sales agent whose employer had advanced him commissions these payments accrued interest and their repayment was secured_by gales’s future compensation we found that they were loans and not income because gales was personally obligated to repay them pointing to dennis and gales winter argues that the proper test is whether he had a bona_fide personal obligation to repay the bonus advance winter says that if the bank had won or settled its employment contract case against him including its claim that it properly terminated him for cause he would then have had an unconditional personal obligation to repay all or part of his unearned bonus the commissioner disagrees he argues that in both dennis and gales the employers charged the taxpayers interest on the advances and placed no conditions on the taxpayers’ obligation to repay the commissioner says that winter’s case is more like mccormack v commissioner tcmemo_1987_11 where the taxpayer received a salary advance he and his employer had an understan- ding that if he didn’t work for the contracted time he would have to repay the unearned portion of the advance we relied on the absence of a note evidencing indebtedness and the lack of any interest charged on the debt to characterize the payment as income most importantly the primary purpose of the mccormack arrangement was the provision of personal services and not the lending of money the commissioner’s analogy is closer winter’s primary obligation under his employment contract was just like mccormack’s to work--not to repay a loan secured_by future income and just like the employer in mccormack bfc did not require winter to sign a note or pay interest on the bonus advance winter also only partially states the correct test we said in dennis that whether or not such advances constitute income depends on whether at the time of the making of the payment the recipient had unfettered use of the funds and whether there was a bona_fide obligation on the part of the agent to make repayment dennis tcmemo_1997_275 emphasis added see also 493_us_203 the key question is thus whether winter’s obligation to repay the bonus was unconditional at the time he received it and we answer that it was not--he’d have to repay if and only if he quit or was fired for cause within five years whether he was able to last that long doesn’t affect the underlying character of the bonus as compensation when he received it and its change from compensation_for services to compensation_for early dismissal doesn’t matter either b should winter include the entire bonus payment in hi sec_2002 income now that we have decided the character of the bonus payment it’s income not a loan we must decide the timing of its recognition the commissioner argues that the bonus was paid to winter in and so it’s taxable to him in we agree a taxpayer’s receipt of money which would otherwise qualify as taxable_income is taxable even though there is a possibility he’ll have to return the money later hamlett v commissioner tcmemo_2004_78 see also n am oil consol v burnet 286_us_417 a taxpayer cannot postpone paying tax on a disputed amount until the dispute is finally settled see 340_us_590 sec_451 provides the general_rule that a taxpayer must report items of gross_income in the year he receives them under sec_1 a income_tax regs taxpayers like winter who use the cash_method_of_accounting must include such items in gross_income when actually or constructively received the code mitigates the potential harshness of this rule to a taxpayer who’s later forced to repay the income by giving him a deduction--but only in the year he repays it sec_162 sec_1341 67_tc_286 winter got the bonus payment in early and was free to use it as he saw fit that he might have had to repay some of the money later on does not relieve him from paying tax on the bonus in the year he received it iii charitable_contribution an s_corporation can make charitable_contributions but it doesn’t deduct them when calculating its income see sec_301 6245-1t a ii temp proced admin regs fed reg date instead it notifies its shareholders of their pro-rata shares so each may deduct his portion on his individual return subject_to each shareholder’s individual limits on charitable giving see eg sec_170 on the k-1 that it sent to winter bfc listed dollar_figure as his share of its charitable_contributions winter did not claim this deduction on his return and the commissioner questioned in his pretrial brief whether winter should now be able to because winter didn’t address this issue after submission of the case we treat him as having conceded it see rule e and 92_tc_661 89_tc_46 iv accuracy-related_penalty the last issue is whether winter is liable for a penalty the commissioner isn’t exactly clear about which misbehavior he wants to penalize and why sec_6662 lists triggers for the accuracy-related_penalty two of which may be at issue here-- a negligence_penalty sec_6662 and a substantial- understatement-of-income-tax penalty sec_6662 dollar_figure the notice of deficiency’s explanation of changes refers only to substantial_understatement_of_income_tax defined under sec_6662 with no mention of negligence the commissioner’s pretrial brief argued for a negligence or a substantial- understatement penalty the parties stipulated before trial that the only remaining penalty at issue was for negligence but the commissioner’s posttrial brief again asserts both grounds winter was at least consistently vague throughout and stuck to combating all sec_6662 penalties we also have to decipher the underpayments to which these penalties might apply the notice_of_deficiency shows that the commissioner determined a penalty against the entire underpayment--whether attributable to winter’s misreported s- corporation income or to his unreported dividend interest and gambling income this seems simple enough but although winter conceded some adjustments he didn’t concede the associated penalty and in bearing his burden of production the commissioner focuses solely on the big money without mention of the smaller items winter would not be liable for double penalties but the commissioner can argue in the alternative to get at least one to stick see sec_1_6662-2 income_tax regs a penalty tied to dividend interest and gambling income winter agreed that he failed to report miscellaneous income from dividends and gambling and didn’t fight the commissioner’s assertion about some interest_income but he did not concede the related penalties that’s enough to put them at issue and trigger the commissioner’s burden under sec_7491 of producing some evidence in support of the penalties see 116_tc_438 the commissioner first asserted in the notice_of_deficiency only the substantial-understatement penalty but he added to his claim in his pretrial memo by asserting in the alternative a negligence_penalty at this point then either penalty was on the table see baker v commissioner tcmemo_2008_247 citing 81_tc_260 affd 738_f2d_67 2d cir and 69_tc_473 but the commissioner then stipulated that the only penalty issue remaining for the court to decide is w hether petitioners are liable for the negligence_penalty imposed under sec_6662 this knocked the substantial-understatement penalty off the table see money t c pincite finding commissioner conceded negligence_penalty when not pursued on brief or in trial memorandum koufman t c pincite it is well settled that the court cannot approve a deficiency unless the commissioner has made a claim therefor the commissioner’s last-minute attempt to catch the substantial-understatement penalty and nudge it back on the table in his posttrial brief is just too late stipula- tions are binding and cannot be changed unless justice so requires rule e and the parties’ stipulation of facts states that all stipulations shall be conclusive we also note that the commissioner hasn’t even asked to be relieved of this stipulation and we will therefore hold him to it the commissioner is thus left with the burden of producing some evidence of negligence and for this the commissioner can’t rest on a concession of the underlying substantive item see higbee t c pincite sec_1_6662-3 income_tax regs tells us that n egligence is strongly indicated where a taxpayer fails to include on an income_tax return an amount of income shown on an information_return so the commissioner could start simply by showing that winter’s miscellaneous income was included on information returns sent to winter and winter didn’t report it see alonim v commissioner tcmemo_2010_190 but the commissioner failed to do even this--he didn’t present any evidence or argument related to these little income items--choosing instead to focus only on the issue of winter’s failure to report his passthrough income from bfc we therefore find that the commissioner failed to meet his burden of production and has conceded the penalty as related to the unreported dividend interest and gambling income see rule e and petzoldt t c pincite money t c pincite b penalties tied to inconsistent reporting although we agree with winter that bfc should have deducted the disputed portion of his bonus a significant difference remains between bfc’s and winter’s calculation of his passthrough income and the commissioner did produce evidence of negligence for winter’s inconsistent reporting he points at copies of winter’s k-1 and asserts winter was negligent because winter didn’t report that income or instead file a form_8082 notice of inconsistent treatment the commissioner also says that if winter didn’t receive the k-1 he should have asked either bfc or the irs for a copy negligence is a failure to make a reasonable attempt to comply with the internal revenue laws or to exercise ordinary and reasonable care in the preparation of a tax_return sec_1_6662-3 income_tax regs and as we just said negligence is strongly indicated where the taxpayer fails to include on an income_tax return an amount of income shown on an information_return id the code also penalizes a taxpayer who carelessly recklessly or intentionally disregards rules or regulations sec_1_6662-3 income_tax regs we find the commissioner has met his burden of production here winter can escape the penalty if he had reasonable_cause for the underpayment and acted in good_faith in preparing his return see sec_6664 we decide whether a taxpayer had reasonable_cause and good_faith based on the facts and circumstances and focus on the extent to which the taxpayer tried to figure out his proper tax_liability sec_1_6664-4 income_tax regs a n honest misunderstanding of fact or law that is reasonable in light of all the facts and circumstances including the experience knowledge and education of the taxpayer tends to show good_faith id winter says he made a good-faith effort to estimate his income when he didn’t receive a k-1 from bfc he admits he should have filed a form_8082 but he says he shouldn’t be penalized for this little mistake the parties fight mostly over whether winter received the schedule_k-1 from bfc but we don’t think that matters even if winter didn’t receive a k-1 he was well aware that he should have and he failed to ask for a copy from either bfc or the irs we agree with the commissioner that winter’s long career in the financial industry and education in finance should have taught him the potentially significant differences between income statements for regulatory filings and those for tax reporting see sunoco inc subs v commissioner tcmemo_2004_29 the objectives of financial and tax_accounting are ‘vastly different’ winter’s admission that he should have filed a form_8082 indicates that he himself was aware of the possibility that he was reporting inconsistently with bfc yet he failed to follow the relevant statute or otherwise alert the commissioner winter points out that he didn’t have professional help in preparing his taxes but if hiring a paid preparer does not always help taxpayers trying to dodge a negligence_penalty see sec_1_6664-4 income_tax regs failing to do so certainly doesn’t winter’s reliance on regulatory financial statements was not reasonable for someone with his knowledge education and experience we therefore sustain the commissioner’s determination of an accuracy-related_penalty in connection with winter’s inconsistently reported income to the extent any difference remains after accounting for bfc’s deduction of the disputed portion of his bonus this will take some calculating so decision will be entered under rule
